Title: From Thomas Jefferson to Daniel L. Hylton, 29 June 1792
From: Jefferson, Thomas
To: Hylton, Daniel L.



Dear Sir
Philadelphia June 29. 1792.

Your glasses are this day sent off by the Schooner Relief Capt. Welsh bound for Richmond, in a box marked dh. They have waited because I thought they would go safer with a number of packages of my own, than if sent alone. I am impatient to learn that all papers are duly executed with respect to the Elk hill lands. I am with great esteem Dear Sir your friend & servt.

Th: Jefferson


P.S. The captain delivers my things to Mr. Brown and perhaps your box also.

